Citation Nr: 1601561	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-36 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epilepsy. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  

The Veteran originally requested a hearing in connection with his appeal.  However, he withdrew his request for a Board hearing in August 2015.  Therefore, the Board may proceed with a decision.  38 C.F.R. § 20.702(2015).

In order to establish jurisdiction over the issue of entitlement to service connection for epilepsy, the Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  


FINDINGS OF FACT

1. In a February 2006 rating decision, the RO denied service connection for epilepsy.  The Veteran did not perfect an appeal from this denial.

2. Evidence received since the RO's February 2006 rating decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's service connection claim for epilepsy.





CONCLUSIONS OF LAW

1. The February 2006 decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2. New and material evidence has not been received since the February 2006 rating decision to reopen a claim of entitlement to service connection for epilepsy.  38 U.S.C.A § 5107 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in June 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2015), and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

The June 2010 letter from the RO to the Veteran complied with Kent, as it notified him of the evidence and information necessary to reopen his previously denied, unappealed claim for service connection for epilepsy (i.e., described and defined what is meant by the term new and material evidence) and adequately explained the bases of the prior denials. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

The Board acknowledges that the VA has not afforded the Veteran a VA examination and/or medical opinion of his epilepsy because there is no duty to do so under the circumstances of this case.  As will be explained below, new and material evidence has not been received.  Under such circumstances, the VCAA provisions for providing and obtaining VA examinations and medical opinions do not apply to claims to reopen a finally adjudicated decision when new and material evidence has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2015).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. New and Material

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran asserts his epilepsy was aggravated by service.  The Veteran first filed his original claim for service connection for epilepsy in September 2005.  His claim was denied in a February 2006 rating decision, which noted while the Veteran's service treatment records revealed he had a mild seizure in November 1968, it was determined epilepsy was well controlled with medication, and the Veteran had this condition since the age of 12 or 13.  Thus, there was no evidence that the condition permanently worsened as a result of service.  The decision also notes there was no evidence of a current diagnosis or treatment of the condition.  The Veteran did not file a timely notice of disagreement; thus, the February 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran applied to have the previously denied claim for epilepsy reopened in June 2010.  Evidence received since the February 2006 denial includes VA treatment records, a statement from a private physician, as well as additional statements from the Veteran.  The Board finds the additionally evidence does not address the unestablished facts as to whether his epilepsy permanently worsened as a result of service.  

While the Veteran continues to contend his epilepsy was aggravated by his service in Vietnam and he had gone a long time with his condition under total control, through his teen years and up through being in Vietnam (see January 2011 notice of disagreement), the Board finds his current statements to be a recitation of his previous contentions and evidence already of record at the time of the February 2006 rating decision.  Moreover, it does not address any unestablished facts.  The Veteran previously stated he was treated for epilepsy in service (see September 2005 claim) and the RO already considered the Veteran's service treatment records that state the Veteran had seizures since age 12 or 13 that had been under control on medication, but the Veteran had not taken any medication for eight months.  (See November 12, 1968, service treatment record).  

Additionally, while the Veteran submitted a July 2010 statement from Dr. W.C. that notes the Veteran had been under his care for intractable epilepsy since May 2004, the Board finds this also does not relate to any unestablished facts.  Although the February 2006 rating decision notes there was no evidence of a current diagnosis or treatment of the condition, it is clear the RO did not concede that the Veteran no longer suffered from epilepsy.  On the contrary, the RO notes the Veteran suffered from epilepsy in service and subsequently he was tested and found to have a normal electroencephalogram (EEG), thus there was no evidence of any aggravation due to service.  The reason for the February 2006 denial was based on the finding that there was no evidence that the condition permanently worsened as a result of service.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for epilepsy is not reopened; and the claim is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


